[Cite as Jochum v. Nationwide Gen. Ins. Co., 2022-Ohio-756.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

MICHAEL JOCHUM,                                       CASE NO. 2021-L-055

                Plaintiff-Appellant,
                                                      Civil Appeal from the
        -v-                                           Court of Common Pleas

NATIONWIDE GENERAL
INSURANCE COMPANY,                                    Trial Court No. 2019 CV 001265

                Defendant-Appellee.


                                             OPINION

                                      Decided: March 14, 2022
                                        Judgment: Affirmed


Michael P. Harvey, Michael P. Harvey Co., LPA, 311 Northcliff Drive, Rocky River, OH
44116 (For Plaintiff-Appellant).

William H. Falin, Moscarino & Treu, LLP, 1422 Euclid Avenue, Suite 630, Cleveland, OH
44115 (For Defendant-Appellee).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, Michael Jochum, appeals the February 4 and April 26, 2021

orders of the Lake County Court of Common Pleas, which granted summary judgment in

favor of appellee, Nationwide General Insurance Company (“Nationwide”), on two

bifurcated cases. For the reasons set forth herein, the judgments are affirmed.

        {¶2}    Mr. Jochum purchased a home in Mentor, Ohio, which unbeknownst to Mr.

Jochum at the time of purchase, was built on salt, fly ash, lime waste, and other

chemicals. Shortly after purchasing the property, Mr. Jochum began to experience salt
problems in his basement, sump pump, and related systems issues. He discovered the

previous owners had the same issues and in 2016 sued them for fraudulent concealment

and won. The jury apparently awarded him only $5,000 in damages purportedly because

his former attorney did not present expert testimony as to damages. He subsequently

submitted a claim to his insurance company, Nationwide, who denied the claim stating

that what is under his property are “contaminants” which are excluded from coverage

under the terms of his policy, and that his claim was not timely made.

       {¶3}   Mr. Jochum then filed a complaint against Nationwide for breach of contract

and bad faith. Nationwide filed a counterclaim for declaratory judgment and moved to

bifurcate the two issues. The court granted the motion and stayed discovery on the bad

faith claim pending resolution of the breach of contract claim. In due course, Nationwide

moved for partial summary judgment on the breach of contract claim and its counterclaim,

which the court granted, over Mr. Jochum’s objections, on February 4, 2021. Nationwide

then, with leave of court, moved for summary judgment on the bad faith claims, which the

court granted April 26, 2021.

       {¶4}   It is from these two judgments that Mr. Jochum now appeals, assigning five

errors for our review. Errors one, four, and five are related and will be addressed together:

       {¶5}   1. Whether the trial court’s decision to grant Summary Judgment to
              Nationwide was error.

       {¶6}   4. Whether the trial court’s granting of Summary Judgment by ignoring
              ambiguous contaminations exclusions was error.

       {¶7}   5. Whether permitting an insurance company to decide for itself what its
              own ambiguous clauses meant in the context of Summary Judgment makes
              the insurance contract illusory and a jury issue.




                                             2

Case No. 2021-L-055
       {¶8}     Pursuant to Civ.R. 56(C), summary judgment is appropriate when (1) there

is “no genuine issue as to any material fact” to be litigated, (2) the moving party is entitled

to judgment as a matter of law,” and (3) “it appears from the evidence * * * that reasonable

minds can come to but one conclusion,” which is adverse to the nonmoving party. In

reviewing a motion for summary judgment, the appellate court conducts a de novo review

and must construe the evidence in favor of the nonmoving party. Doe v. Shaffer, 90 Ohio

St.3d 388, 390 (2000). “A de novo review requires the appellate court to conduct an

independent review of the evidence before the trial court without deference to the trial

court’s decision.” Peer v. Sayers, 11th Dist. Trumbull No. 2011-T-0014, 2011-Ohio-5439,

¶27.

       {¶9}     Mr. Jochum’s only contention on appeal is that the salt under his house was

improperly classified as a contaminant that is not covered by his insurance policy. Even

if we were to agree with Mr. Jochum’s arguments on appeal, we could not grant him the

relief he seeks as the judgment is supported on other separate and undisputed grounds.

       {¶10} The trial court found that based on the facts as admitted in his complaint

and again in his deposition, Mr. Jochum did not file a timely action. The policy requires

that any action against Nationwide be started within one year after the date of loss or

damage.       Though Mr. Jochum was unaware of the existence of the salt and other

chemicals under his house when he purchased it in 2015, he became aware of the

damage to the property caused by the salt and other chemicals within the first year, a fact

he readily admits. In fact, Mr. Jochum filed suit against the prior owners in September

2016. Thus, as the trial court correctly reasoned, the loss occurred, and the plaintiff was

aware of the loss, at least by that date. As he did not file his complaint against Nationwide

                                              3

Case No. 2021-L-055
until August 2019, it was not brought within one year of the loss or damage. The court’s

findings are supported by the record before us. Moreover, Mr. Jochum does not challenge

the court’s findings in this regard on appeal. On these grounds alone, Mr. Jochum cannot

be granted the relief he seeks.

         {¶11} Accordingly, Mr. Jochum’s first, fourth, and fifth assigned errors are without

merit.

         {¶12} His second and third assigned errors are related and will be addressed

together. They state:

         {¶13} 2. Whether the trial court granting Nationwide’s Motion to Bifurcate over
               Objections was error.

         {¶14} 3. Whether the trial court’s refusal to permit the Plaintiff to proceed on any
               bad faith discovery was error.

         {¶15} “[A] trial court’s disposition of a discovery matter is normally reviewed under

an abuse of discretion standard.” Stewart v. Siciliano, 11th Dist. Ashtabula No. 2011-A-

0042, 2012-Ohio-6123, ¶43, citing Simeone v. Girard City Bd. of Edn., 171 Ohio App.3d

633, 2007-Ohio-1775, ¶21 (11th Dist.). “However, if the discovery issue involves an

alleged privilege, it is a question of law and will be reviewed de novo.” Stewart, supra,

citing Ward v. Summa Health Sys., 128 Ohio St.3d 212, 2010-Ohio-6275, ¶13. Though

Nationwide withheld several documents as privileged, appellant’s arguments on appeal

appear to be limited to not having enough time for discovery on the bad faith claim

because the issues were bifurcated.

         {¶16} “‘An insurer fails to exercise good faith in the processing of a claim of its

insured where its refusal to pay the claim is not predicated upon circumstances that

furnish reasonable justification therefor.’”       Stewart, supra, at ¶13, quoting Zoppo v.

                                               4

Case No. 2021-L-055
Homestead Ins. Co., 71 Ohio St.3d 552 (1994), at paragraph one of the syllabus. Though

in Stewart this court noted that even if an insurer is justified in denying a claim, it can act

in bad faith in other ways as well. Mr. Jochum does not argue Nationwide acted in bad

faith in any way other than by denying his claim. Thus, his bad faith claim hinged on the

initial determination of the coverage issues, and no discovery on this issue was necessary

until the coverage issues were resolved. Moreover, since coverage was resolved in favor

of Nationwide, no discovery on Mr. Jochum’s bad faith claim could support a finding that

Nationwide’s denial was unjustified. See Dutch Maid Logistics, Inc. v. Acuity, 8th Dist.

Cuyahoga No. 91932, 2009-Ohio-1783, ¶36.

         {¶17} Accordingly, Mr. Jochum’s second and third assigned errors are without

merit.

         {¶18} In light of the foregoing, the judgments of the Lake County Court of Common

Pleas are affirmed.



THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.




                                              5

Case No. 2021-L-055